                             Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 1 of 7



                    1   Sue Ann Salmon Evans, State Bar No. 151562
                        sevans@DWKesq.com
                    2   Keith A. Yeomans, State Bar No. 245600
                        kyeomans@DWKesq.com
                    3   DANNIS WOLIVER KELLEY
                        115 Pine Avenue, Suite 500
                    4   Long Beach, CA 90802
                        Telephone: 562.366.8500
                    5   Facsimile: 562.366.8505

                    6   David R. Holmquist, State Bar No. 179872
                        david.holmquist@lausd.net
                    7   LOS ANGELES UNIFIED SCHOOL DISTRICT
                        OFFICE OF GENERAL COUNSEL
                    8   333 S. Beaudry Avenue, 24th Floor
                        Los Angeles, CA 90017
                    9   Telephone: 213.241.6601
                        Facsimile: 213.241.8444
                  10
                        Attorneys for Plaintiff-Intervenor
                  11    Los Angeles Unified School District

         8        12                                 UNITED STATES DISTRICT COURT
         LA   O
         BO
          O)      13                                NORTHERN DISTRICT OF CALIFORNIA
         cn
  Lcij            14                                    SAN FRANCISCO DIVISION
  ow,
  NWm             15

         Ln   3 16      STATE OF CALIFORNIA, et al.,              Case No. 3:18-cv-01865-RS

                  17                  Plaintiffs,
                        v.                                        TRIAL DECLARATION OF PIA
                  18                                              ESCUDERO
                        WILBUR L. ROSS, JR., et al.,
                  19
                                      Defendants.                 Assigned for all purposes to Hon. Richard
                  20                                              Seeborg, Courtroom 3

                  21
                                                                  Complaint filed March 26, 2018
                  22                                              First Amended Complaint filed May 4, 2018

                  23                                              Trial: January 7-15, 2019

                  24

                  25

                  26

                  27

                  28

                                                                     1
DWK DMS 3321699y1
                                              TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                            Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 2 of 7



                                                  TRIAL DECLARATION OF PIA ESCUDERO

                     2   I, Pia Escudero, declare as follows:

                     3          1.      I am the Executive Director of the Division of Student Health and Human Services

                     4   for the Los Angeles Unified School District ("LAUSD" or "District")

                     5          2.      LAUSD's Division of Student Health and Human Services ("SHHS") provides a

                     6   comprehensive array of services and programs that support the physical health, mental health,

                     7   academic achievement, and overall well-being for all of the District's half-million students.

                     8          3.      SHHS oversees the Nursing Services Department who assume a pivotal role for

                     9   LAUSD students as first responders, primary health care providers, case managers, health

                    10   services coordinator, child advocate, health educator and supervisor of health care in the

                    11   educational setting. SHHS also oversees the Student Medical Services Department—a team of
       0            12   school physicians, nurse practitioners, optometrists, and medical support staff working together to
   w Wo
      co
                13       provide needed health care to students who have no access to a regular doctor.
   w
   >            14              4.      SHHS operates the District's School Mental Health Department, offering a range
   n
      w
    ,;>t. (V,
      w co      15       of mental health services that provide effective treatments and supports to help children, youth
   z z

  D if)         16       and families become better equipped to thrive and live successfully. These services are rendered
       rl
                17       at the District's schools, clinics, Wellness Centers and through various programs in LAUSD. The

                18       District's School of Mental Health provides counseling to all of the District's students.

                19              5.      SHHS also oversees a number of offices and programs which seeks to promote a

                20       diverse and welcoming learning environment and individual student support for all District

                21       students. For example:

                22                      a.      The District's Student Support Programs Department identify and assist

                23       students to overcome barriers arising from physical or sexual abuse, criminal or disciplinary

                24       issues, homelessness, trauma, or other hardships; serving 18,000 homeless students and their

                25       caregivers.

                26                      b.      The Restorative Justice Department focuses on early behavioral

                27       intervention and student discipline issues;

                28

                                                                     2
DWK DMS 3321699v1
                                                TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                      Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 3 of 7



                                  c.      The Pupil Services Department offers a number of services which target

                   and offer academic support to help improve student attendance and graduation rates, particularly

                   as to Economically Disadvantaged students as defined by the California Local Control Funding

                   Formula as well as other at-risk students;

                                  d.      The Human Relations, Equity, and Diversity Department operates several

                   programs which support student issues relating to sexual orientation, gender identity and

                   expression, racial and ethnic diversity, religious beliefs, bullying, discrimination, and school

                   safety; and,
                                  e.      The School Enrollment, Placement, and Assessment ("SEPA") Center

                   identifies and assists immigrant students and families, helping them to enroll and providing them

                   with the services they need to succeed.
     O,                      6.   The District's SEPA Center assists students and their families with the enrollment
     Low O
            CO
  L1J I-4   0      process and coordinates with schools to ensure these students receive the necessary resources
  ai La
                   available to them. More broadly, the SEPA Center provides advocacy, training, outreach to
  o =
            ()

      t2 co
                   students, families, schools and the community.
  ad z                            The SEPA Center program staff include a coordinator, a pupil service and
 a in 3                      7.

                   attendance counselor, a school psychiatric social worker, a nurse practitioner, a medical assistant,

                   an immunization nurse, a Children's Health Access and Medi-Cal Program advocate, two
                   interpreter aides and an office technician.

                             8.   The overall goal of the SEPA Center program is to identify and meet the unique

                   needs of LAUSD's numerous immigrant students and their families. As LAUSD is located

                   within one of the country's densest immigrant populations, these tailored services are critical to

                   achieving LAUSD's core educational functions.

                             9.   SHHS effectively serves as the bridge between students and the District. Given its

                   purpose and numerous student functions, it is imperative that SHHS and each of its offices

                   understand who the District's students are, where they come from, and what issues they are
                   facing.



                                                                3
DWK DMS 33216990
                                          TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                       Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 4 of 7



                           10.     Towards that end, I have regularly used and relied upon the District's student

                    demographic records and data in the thirty years working for LAUSD to drive initiatives and

                    services, allocate resources and for funding purposes. The District maintains student enrollment

                    and demographic data for its own student population as well as the surrounding community in

                    which the District sits to help shape District policy and operations.

                           11.     Throughout my career, I have relied on LAUSD's student demographic records

                    and data to identify and aid at-risk youth. In my capacity as Executive Director for SHHS, and

                    before that as LAUSD's Director for the District's School of Mental Health, I routinely use this

                    information to identify student needs and to help shape the District's student health and wellness

                    programs, policies, and practices. This data also serves to allocates federal, state and local

                    funding for services.

                           12.     In my long career working for LAUSD, I am also familiar with many general

                    characteristics and operations of LAUSD.

                           13.     Although individual student records are not publicly available, at the District level

                    and the Board District level, much of the District's student enrollment and demographic data is

                    publicly available on the LAUSD Open Data website, at https://my.lausd.net/opendata/dashboard.

                    I have the reviewed the documents marked as PTX-849, PTX-850, PTX-851, PTX-852, PTX-

                    853, and PTX-854, which are correct copies of the pages from LAUSD's Open Data website

                    reflecting accurate District student enrollment and demographic data.
                           14.     The following representations concerning LAUSD's enrollment and demographic

                    data are based my experience working with the District for thirty years as well as my familiarity

                    and review of the District's available enrollment and demographic data and records.

                           15.      LAUSD is the second largest school district in the United States.

                           16.     For the 2018-19 school year, the District's enrollment as measured on the fifth

                    Friday of the school year ("Norm Day") was 499,077 students. This included:

                                   a.       409,897 Economically Disadvantaged students (82.13% of enrollment)

                                   b.       234,748 English learners (incl. reclassified) (47.04% of enrollment)

                                   c.       365,730 Hispanic/Latino students (73.28% of enrollment)

                                                                 4
DWK DMS 3321699v1
                                            TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                      Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 5 of 7



                                    d.     51,239 White students (10.27% of enrollment)

                                    e.     38,597 African American/Black students (7.73% of enrollment)

                                    f.     18,581 Asian students (3.72% of enrollment)

                           17.      For the 2017-18 school year, the District's enrollment as measured on Norm Day

                    was 513,592 students. This included:

                                    a.     422,239 Economically Disadvantaged students (82.21% of enrollment)

                                    b.     248,282 English learners (incl. reclassified) (48.34% of enrollment)

                                    c.     65,886 students with disabilities (12.83% of enrollment)

                                    d.     377,142 Hispanic/Latino students (73.43% of enrollment)

                                    e.     51,588 White students (10.04% of enrollment)

                                    f.     40,081 African American/Black students (7.8% of enrollment)
     0                              g.     19,204 Asian students (3.74% of enrollment)
     0
             N
  Ya 3 11.1 °o             18.      For the 2016-17 school year, the District's enrollment as measured on Norm Day
       i)
  Li, (0.6
                    was 523,099 students. This included:
  oz
   w -
       co                           a.     435,537 Economically Disadvantaged students (83.26% of enrollment)
  5 . (.9
  - CL z
                                    b.     257,709 English learners (incl. reclassified) (49.27% of enrollment)
      -1
      4
      ri
                                    c.     66,349 students with disabilities (12.68% of enrollment)

                                    d.     386,897 Hispanic/Latino students (73.96% of enrollment)

                                    e.     52,536 White students (10.04% of enrollment)

                                    f.     41,903 African American/Black students (8.01% of enrollment)

                                    g.     19,681 Asian students (3.76% of enrollment)

                           19.      LAUSD consists of 7 separate Board Districts, each of which is represented by a

                    different Board member.

                           20.      In Board District 1, over half (61%) of the population are renters, almost a quarter

                    (21.4%) of residents live in apartment buildings, and over 2,000 students experience

                    homelessness.

                           21.      In Board District 2, the vast majority of residents are renters (80%) and

                    Hispanic/Latino (70.9%). A high proportion of Board District 2 residents live in multi-unit

                                                                 5
DWK DMS 3321699v1
                                           TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                      Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 6 of 7



                    housing (40.6%), have limited English proficiency (32.5%), and over 3,000 students experience

                    homelessness.

                           22.      In Board District 3, almost half of residents (44%) are renters, almost a third

                    (28.7%) of residents live in apartment buildings, and more than 1,500 students experience

                    homelessness.

                           23.      In Board District 4, over half (54.08%) of residents are renters, over a third

                    (34.27%) of residents live in apartment buildings, and more than 800 students experience

                    homelessness.

                           24.      In Board District 5, over a quarter (25.85%) of families have children under age 6

                    and are Latino (68.87%), and more than 2,000 students experience homelessness.
                           25.      In Board District 6, many residents are renters (42.39%), almost a quarter of
      0             families (21.5%) have children under the age of 6, and more than 3,500 students experience
      o
      Ln 2')
    , i,
      IEco
         0
      DD 01
  YY u)             homelessness.
   ce
   >n Rw 0
   111 , <
                           26.      In Board District 7, more than half (55.2%) of residents are renters, over a quarter
   0 w =,
  4Z .              (28.4%) of families have children under age 6. The neighborhood of Watts has a census block
     z co
  ., 'z'
  OLn 3
    .               group with the highest Low Response Score (44.2) in the City of Los Angeles, and more than
     r-,
                    3,500 students experience homelessness.

                           27.      As compared to other school districts within the United States, LAUSD has a
                    disproportionately high number and percentage of students that come from immigrant families,

                    students whose families rent apartments, students whose families reside in multi-unit housing, as

                    well as homeless students, Economically Disadvantaged students, English learners, and

                    Hispanic/Latino students.

                           28.      LAUSD, through SHHS, has established a comprehensive program designed to

                    support the District's large immigrant student and family population—We Are One L.A. Unified

                    Standing with Immigrant Families. Through the program, LAUSD offers informational resources

                    and workshops to our immigrant students and families. During these sessions, caregivers and
                    families express their fear of current immigration reform efforts and accessing services that are

                    provided by LAUSD and external partners such as health, mental health, dental, vision and other

                                                                6
DWK DMS 3321699v1
                                           TRIAL DECLARATION OF PIA ESCUDERO (18-cv-01865)
                               Case 3:18-cv-01865-RS Document 126 Filed 12/28/18 Page 7 of 7



                     11    services.
                           services.

                     2            29. Prior to serving as the Executive Director of SHHS, I was the Director of
                                  29.

                     3Ja                                            years. In both my current and former positions
                           LAUSD's School of Mental Health for nine years.                               positions with

                     4     LAUSD,                             regarding issues and topics that impact student mental health,
                           LAUSD, I regularly receive updates regarding

                     55    including
                           including concerns                                    staff. I also receive updates from the
                                     concerns being expressed by students and/or staff.

                     6     SHHS's SEPA Center about issues impacting immigrant students.

                     7             30. Based my receipt of this information
                                   30.                          information as well as in my capacity working
                                                                                                      working with the

                     8     District's We Are One L.A. Unified program,
                           District's                         program, I know
                                                                         know that student
                                                                                   student concern with federal

                     9     immigration policies and practices is rising at an alarming
                           immigration                                        alarming rate, particularly
                                                                                             particularly among LAUSD's
                                                                                                                LAUSD's

                    l0
                    10     immigrant
                           immigrant and Latino students.
                                                students. These impacted students and families are sharing their fears

                    11
                    11     about the Trump Administration's
                                           Administration's highly publicized immigration
                                                                              immigration policies and political rhetoric,
                                                                                                                 rhetoric,

     0
      o
      0
                    12
                    L2     which have collectively
                                      collectively generated an environment
                                                                environment of fear and distrust towards the federal
   dffs
   + !uo
   llJ lq O
                    13
                    13     government
                           government within LAUSD's
                                             LAUSD's immigrant
                                                     immigrant and Latino populations.
                                                                          populations.
  Y.;'
   5E5
   ?
   Lij D

   oftr
   o Z
     w
                    l4
                    14            31. I have personal knowledge of the facts set forth in this declaration.
                                  31.
             ()
  NWm
  Y.l ur co
             H      t5
                    15            I declare
                                    declare under penalty of perjury, under the laws of the State of California
                                                                                                     California and the United
  zz,^
  =a  Z
  .1L
  eLz    z
  otn1-1
         3
         L,l        t6
                    16     States, that the foregoing is true and correct.
      r-{
      v--1

                    17
                    T7                              Lo,2018,
                                  Executed December 7•°, 2018, in Los Angeles, California.
                                                                               California.

                    18
                    18

                    19
                    T9

                    20

                    2l
                    21

                    22

                    23

                    24

                    25
                    26

                    27
                  28

                                                                        7
DWK DMS 3321699v1
DWKDMS  3321699v1
                                                  TRIAL DECLARATION OF PIA
                                                                       PLA ESCUDERO (18-cv-01
                                                                           ESCUDERO (18-cv-01865)
